Name: Council Regulation (EEC) No 1375/92 of 21 May 1992 fixing the threshold prices for certain milk products for the 1992/93 milk year
 Type: Regulation
 Subject Matter: prices
 Date Published: nan

 No L 147 / 4 Official Journal of the European Communities 29 . 5 . 92 COUNCIL REGULATION (EEC) No 1375 /92 of 21 May 1992 fixing the threshold prices for certain milk products for the 1992/93 milk year Pilot product of the group of products ECU / 100 kg 1 57,21 2 193,76 3 268,72 4 100,22 5 131,66 6 328,43 7 381,76 8 318,14 9 596,17 10 344,11 11 317,01 12 94,72 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/ 68 of 27 June 1968 on the common organization of the market in milk and milk products ( 1 ), and in particular Article 4 thereof, Having regard to the proposal from the Commission ( 2 ), Whereas threshold prices should be fixed so that , taking account of the protection required for the Community processing industry , the prices of imported milk products correspond to the level of the target price for milk ; whereas , consequently the threshold price should be fixed on the basis of the target price for milk, taking into account the relationship which should be established between the value of milkfat and that of skimmed milk , as well as the standardized costs and yields for each of the milk products in question ; whereas a fixed amount should be included to ensure adequate protection of the Community processing industry , 2 . The pilot products referred to in paragraph 1 are those specified in Annex I to Council Regulation (EEC) No 2915 / 79 of 18 December 1979 determining the groups of products and the special provisions for calculating levies on milk and milk products and amending Regulation (EEC) No 950 / 68 on the Common Customs Tariff ( 3 ). HAS ADOPTED THIS REGULATION: Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities .Article 1 1 . The threshold prices for the 1992 / 93 milk year shall be as follows : It shall apply from the beginning of the 1992 / 93- milk year . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 May 1992 . For the Council The President Arlindo MARQUES CUNHA (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . Regulation as last amended by Regulation (EEC ) No 374 / 92 (OJ No L 41 , 18 . 2 . 1992 , p. 9 ). ( 2 ) OI No C 119 , 11 . 5 . 1992 , p. 48 . ( 3 ) OJNoL329,24 . 12 . 1979 , p. 1 . Regulation as last amended by Regulation (EEC) No 3798 / 91 (OJ No L 357 , 28 . 12 . 1991 , P. 3 ).